Citation Nr: 0638480	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  01-09 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
acne vulgaris.

2.  Entitlement to an evaluation in excess of 30 percent for 
depressive neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision.

The issue of entitlement to an increased rating for 
depressive neurosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record fails to show exudation or 
itching constant, extensive lesion, or marked disfigurement 
as a result of the veteran's acne vulgaris; it also fails to 
show that the veteran's acne vulgaris covers at least 5 
percent of either his entire body or the exposed areas of his 
body; and there is no evidence that the veteran has required 
intermittent systemic therapy during the appeal period.

2.  The medical evidence fails to describe severe scaring as 
a result of the veteran's acne vulgaris; and there is no 
evidence that the acne vulgaris has caused either visible or 
palpable tissue loss, or gross distortion or asymmetry of one 
feature or paired set of facial features.  

3.  There is no indication that the veteran's acne scarring 
meets two characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for acne 
vulgaris have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes (DCs) 
7800, 7806 (as in effect prior to and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Acne vulgaris

The veteran is currently rated at 10 percent for acne 
vulgaris under 38 C.F.R. § 4.118, DC 7806.  During the 
pendency of this appeal, the regulations for rating 
disabilities of the skin were revised, effective August 30, 
2002.  67 Fed. Reg. 49,596 (July 31, 2002).  The Board will 
consider all applicable versions of the rating criteria, as 
did the RO.  However, the new criteria are only to be applied 
as of that effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), eczema with exfoliation, exudation, or 
itching involving an exposed surface or extensive area 
warranted a 10 percent rating; while a 30 percent rating was 
assigned for eczema with exudation or itching constant, 
extensive lesion, or marked disfigurement. 

Under the criteria of the revised DC 7806 (effective on and 
after August 30, 2002), a 10 percent rating requires 
dermatitis or eczema which effects either at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas be 
affected; or which requires intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, for 
a total duration of less than 6 weeks during the past 12-
month period.

A 30 percent evaluation is assigned when 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Id.  

The rating criteria also provides the flexibility to rate 
dermatitis or eczema as disfigurement of the head, face, or 
neck (DC 7800) or as scars (DCs 7801, 7802, 7803, 7804, or 
7805).

The veteran has been rated separately for two separate skin 
conditions, hidradenitis and acne vulgaris.  As such, it is 
important to distinguish the symptoms of each and the 
according treatments, so as to avoid pyramiding.  See 
38 C.F.R. § 4.14.  The veteran is rated at 30 percent for his 
hidradenitis, which affects primarily his arms and groin.  
The acne vulgaris is rated at 10 percent and affects 
primarily the veteran's face.

Treatment record consistently list acne as one of the 
veteran's conditions; however, the treatment records fail to 
show that the acne causes constant exudation or itching, 
extensive lesions, or marked disfigurement, and the acne 
vulgaris is often just mentioned under the list of current 
disabilities without any specific symptomatology being 
described.  While the veteran did complain about having a 
skin rash which caused itching and an inability to rest 
comfortably in July 1999, it appears that this was caused by 
the hydradenitis.  

The veteran's acne was treated with metrogel in January 2000, 
and it was noted that he had acne-like lesions on his nose 
and cheeks.  Nevertheless, at a dermatology consult in July 
2000, there was no mention of acne or acne residuals.

The veteran underwent a VA examination in May 2000 at which 
it was noted that his face showed pock marks from previous 
acne type teenage young adult skin disease with no sequelae.    

A treatment note in May 2003 indicated that the use of 
Metrogel should be continued, and several additional 
treatment records instruct the veteran to continue to use 
Metrogel.

In December 2005, the veteran underwent a VA examination 
where it was noted that there was significant pitted acne 
scarring on his cheeks and nose, although there was no break-
out on his face that day.  The examiner supplemented her 
report to add that the veteran's acne vulgaris covered less 
than five percent of his total surface area and less than two 
percent of his exposed areas.

The medical evidence fails to show that a rating in excess of 
10 percent is warranted for the veteran's acne.  While the 
veteran continues to take medication for the acne, the 
medical evidence fails to show that the acne causes constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

With regard to the revised criteria, the evidence fails to 
show that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected (as the most recent VA 
examination showed less than 2 percent of the exposed areas 
and less than 5 percent of the total surface area were 
affected). Additionally, while the veteran has been 
prescribed Metrogel, this is not a systemic therapy. 

Accordingly, a rating in excess of 10 percent is not 
warranted for the veteran's acne vulgaris under either the 
old or revised criteria for skin diseases.

The Board has also considered whether a rating is available 
for any potential scarring caused by the veteran's acne 
vulgaris.  At the time the veteran filed his claim, scars 
that disfigured the head, face or neck were rated under 
38 C.F.R. § 4.118, 7800.  A 10 percent rating was assigned 
when the scars were moderately disfiguring, while a 30 
percent rating was assigned when the scars were severe, 
especially if they produced a marked and unsightly deformity 
of eyelids, lips, or auricles.

While it was noted in December 2005 that the veteran had 
significant pitted acne scarring on his cheeks and nose, 
there is no medical indication that the scarring was severe, 
or that it produced either a marked or unsightly deformity of 
any facial feature.  As such, a rating in excess of 10 
percent is not available for acne scaring under the old 
criteria.
 
Under the revised regulations, a 10 percent rating is 
assigned for disfigurement of the head, face, or neck when 
there is one characteristic of disfigurement.  A 30 percent 
rating is assigned when there is either visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or when 
there are two or three characteristics of disfigurement.

The 8 characteristics of disfigurement are: 1) Scar 5 or more 
inches (13 or more cm.) in length; 2) scar at least one-
quarter inch (0.6 cm.) wide at widest part; 3) surface 
contour of scar elevated or depressed on palpation; 4) scar 
adherent to underlying tissue; 5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); 6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); 7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and 8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.). 

The medical evidence shows that the acne has caused some 
limited scarring on the veteran's face.  However, there is no 
evidence that it has caused either visible or palpable tissue 
loss, or gross distortion or asymmetry of one feature or 
paired set of facial features.  Furthermore, there is no 
indication that the veteran's acne scarring meets two 
characteristics of disfigurement.  As such, a rating in 
excess of 10 percent is not available for acne scaring under 
the revised criteria.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in August 2004.  By this, and by previous 
letter, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board; and did not respond when asked if he would like an 
additional hearing with the judge who would promulgate his 
decision.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

An evaluation in excess of 10 percent for acne vulgaris is 
denied.


REMAND

In a VA examination in December 2005, a VA examiner opined 
that the veteran was totally unemployable.  Nevertheless, the 
veteran has been enrolled in a master's degree program at the 
University of South Florida (USF) and was working 20 hours a 
week at a VA internship (according to a November 2005 
training report which was supplied by the veteran's VA 
vocational rehabilitation counselor).  The vocational 
rehabilitation report also indicated that the veteran was 
scheduled to graduate from USF in May 2006.  The manifest 
inconsistency between the examiner's conclusions and the 
evidence of the veteran's educational pursuits and employment 
status, obliges additional development be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA outpatient 
treatment records from March 2006 to the 
present.

2.  Obtain consent from the veteran and 
obtain his transcript (or some alternative 
documentation showing his 
graduation/enrollment status) from the 
University of South Florida.

3.  Contact the veteran and request that 
he inform VA as to his current job status.

4.  Obtain the veteran's VA vocational 
rehabilitation reports from November 2005 
to present.

5.  When the development requested, as 
well as any additional logical 
development, has been completed, the claim 
should be readjudicated.  If the claim 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


